 

Exhibit 10.9

Gentiva Health Services, Inc.

Summary Sheet of Non-Employee Director Compensation

(Effective August 4, 2010)

 

1. Annual Cash Retainer: $45,000

 

2. Annual Deferred Stock Unit Award: $80,000 value

 

3. Meeting Fees:

 

  •    Board    $2,000 ($750 if attendance is by telephone)*   •    Committee   
$2,000 ($750 if attendance is by telephone)*

 

4. Committee Chairperson Annual Retainer:

 

  •    Audit Committee    $20,000  

•    Compensation, Corporate Governance and

     Nominating Committee

   $10,000   •    Clinical Quality Committee    $10,000 5.      Lead Director
Annual Retainer:    $20,000

 

6. Reimbursement: All Directors, regardless of whether they are employees of the
Company, receive reimbursement for out-of-pocket expenses incurred in connection
with attending meetings of the Board of Directors or any of its Committees.

 

* Attendance at business updates conducted by management will be compensated at
the telephone meeting fee rate.